       CASE 0:19-cv-00968-DSD-ECW Doc. 61 Filed 01/21/21 Page 1 of 11




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


 ARCHITECTURAL BUSSTRUT                             Case No. 0:19-cv-00968 - DSD-ECW
 CORPORATION d/b/a busSTRUT,

                     Plaintiff,

 vs.

 TARGET CORPORATION,

                     Defendant.


      DEFENDANT’S MEMORANDUM OF LAW IN OPPOSITION TO
   PLAINTIFF’S MOTION FOR LEAVE TO FILE AMENDED COMPLAINT


       Defendant Target Corporation (“Target”) respectfully submits this Memorandum of

Law in Opposition to Plaintiff Architectural busSTRUT Corporation d/b/a busSTRUT’s

(“busSTRUT”) Motion for Leave to File Amended Complaint.

                                  I.   INTRODUCTION

       busSTRUT portrays Target’s September 2020 deposition testimony as “newly

discovered” evidence that dramatically changes this case and justifies a new claim of

fraudulent inducement. busSTRUT’s portrayal is incorrect. busSTRUT has known for

years of the facts that it now incorrectly asserts support a fraudulent inducement claim.

Simply put, instead of uncovering new evidence, busSTRUT has merely come up with a

new legal theory – over 600 days after it filed its original Complaint. Concocting a new

legal theory is not grounds for a late amendment.
        CASE 0:19-cv-00968-DSD-ECW Doc. 61 Filed 01/21/21 Page 2 of 11




        In any event, busSTRUT was not diligent in its conduct of discovery and its

proposed amendment is futile. As such, busSTRUT’s motion to amend should be denied.

                           II.     PROCEDURAL HISTORY

        This lawsuit began on April 8, 2019 when busSTRUT filed its Complaint. Dkt. No.

1. The parties conferred pursuant to Rule 26(f) on July 12, 2019 and filed their joint report

proposing a case schedule a week later. Dkt. No. 25. The Court mostly adopted the parties’

proposed dates and issued its original Pretrial Scheduling Order on July 25, 2019. Dkt.

No. 30. The Court set the deadline for motions to amend the pleadings as October 4, 2019.

Id. at 4.

        Between the date of the Complaint and the October 4, 2019 deadline to amend,

busSTRUT did not conduct any discovery or even attempt to conduct any discovery.

Declaration of Lisa B. Ellingson (“Ellingson Decl.”) at ⁋ 2. busSTRUT did not serve any

document requests until November 19, 2019. Id. at ⁋ 3. It did not serve any interrogatories

or notice any depositions until February 21, 2020. Id. at ⁋ 4. It did not take any depositions

until March 11, 2020. Id. at ⁋ 5. In addition, although the original Pretrial Scheduling

Order was subsequently amended four times, see Dkt. Nos. 41, 45, 48, and 51, busSTRUT

never sought to extend the deadline to amend the pleadings. Ellingson Decl. at ⁋ 6.

        On September 24 and 29, 2020, busSTRUT deposed Target’s 30(b)(6) witness

Doyle Trankel. Id. at ⁋ 7. busSTRUT now claims that Mr. Trankel’s testimony provides

newly discovered evidence that Target fraudulently induced busSTRUT into entering into

the parties’ contract by representing that the parties’ arrangement would be exclusive and

would provide busSTRUT with 12 week lead time. Dkt. No. 53-1 at ⁋⁋ 129-133.

                                              2
       CASE 0:19-cv-00968-DSD-ECW Doc. 61 Filed 01/21/21 Page 3 of 11




                                    III. ARGUMENT

       Where, like here, a party moves to amend after the court-ordered deadline, the

moving party must first satisfy the “good cause” standard set forth in Rule 16(b)(4). In

order to show the requisite good cause, the moving party must show that it has been diligent

in the conduct of discovery attempting to meet the deadline or that it has “newly-

discovered” evidence. See Borup v. CJS Sols. Grp., LLC, No. CV 18-1647, 2020 WL

5988496, at *2 (D. Minn. Oct. 9, 2020); Sherman v. Winco Fireworks, Inc., 532 F.3d 709,

718 (8th Cir. 2008) (finding no good cause where there were “no newly discovered facts”).

busSTRUT has not demonstrated the required diligence in the pursuit of discovery and the

facts it relies on in support of its alleged fraud claim are not new. As such, busSTRUT

cannot satisfy the requirements of Rule 16 for bringing a motion to amend at this late stage,

and its motion for leave to amend should be denied.

       In addition, even if busSTRUT were able to show good cause, its motion should

nevertheless be denied under Rule 15(a). busSTRUT has not pled the necessary element

of reasonable reliance, its proposed amendment is futile, and its motion should therefore

be denied on this basis as well.

       A.     busSTRUT’s Motion Should Be Denied Under Rule 16(b)(4) Because It
              Did Not Conduct Any Discovery Before the October 4, 2019 Deadline to
              Amend and Therefore Was Not Diligent.

       Courts in this District repeatedly refuse to allow untimely amended complaints

arising from information discovered during depositions, when those depositions were not

taken until after the deadline to amend has passed. In the Leftwich case, for example, the

plaintiff sought leave to add claims that he learned about during fact dispositions. Leftwich,

                                              3
       CASE 0:19-cv-00968-DSD-ECW Doc. 61 Filed 01/21/21 Page 4 of 11




trustee of Leftwich v. Cty. of Dakota, No. CV 18-1144 (JNE/BRT), 2019 WL 1530160, at

*4 (D. Minn. Apr. 9, 2019), aff'd, No. 18-CV-1144 (JNE/BRT), 2019 WL 2865648 (D.

Minn. July 3, 2019). There, the plaintiff “did not seek to take any fact depositions until

weeks after the deadline for amending the pleadings had expired.” Id. (emphasis in

original). Under those circumstances, the Court found that “even if the depositions resulted

in the discovery of new information…this information was available to Plaintiff earlier in

the litigation.” Id. at *5. The Court further noted that “any delay in scheduling fact

depositions was self-imposed by Plaintiff” and denied the plaintiff’s motion for leave to

amend. Id. *4.

       Here, busSTRUT did not conduct any discovery or take any depositions until after

the October 4, 2019 motion deadline, and that lack of diligence is fatal to its motion.1

busSTRUT did not conduct, or even attempt to conduct, any discovery during the three

months between the parties’ Rule 26(f) conference2 and the deadline to amend. Ellingson

Decl. at ⁋ 2. Instead, busSTRUT waited until over a month after the deadline to amend



1
  See also Jefferson Pilot Life Ins. Co. v. Marietta Campbell Ins. Grp., LLC, No. CV 07-
1359 (ADM/RLE), 2008 WL 11349804, at *4 (D. Minn. Mar. 20, 2008) (denying a motion
to amend because even though the plaintiff claimed “that it only learned several critical
pieces of information during its depositions,” the plaintiff had “failed to diligently pursue
discovery and prosecute its action” by waiting until months after the deadline to amend to
conduct any depositions); KRI Investments Ltd. P'ship v. Country Mut. Ins. Co., No. CV
12-1583 (DWF/JJK), 2013 WL 12143086, at *1 (D. Minn. Mar. 22, 2013) (denying a
motion to amend because even though the defendant claimed “that it learned of new
information to support a fraud claim during” depositions, the defendant gave “no reason
for why discovery regarding any fraud could not have been completed prior to the motion
to amend deadline”).
2
  Pursuant to Fed. R. Civ. P. 26(d), busSTRUT could have sought discovery as soon as the
parties had their Rule 26(f) conference on July 12, 2019. Fed. R. Civ. P. 26(d)(1).
                                             4
       CASE 0:19-cv-00968-DSD-ECW Doc. 61 Filed 01/21/21 Page 5 of 11




before serving any discovery. Id. at ⁋⁋ 2-4. busSTRUT did not notice any depositions

until February 21, 2020 – over seven months after the parties’ Rule 26(f) conference – and

offers no explanation for its lack of activity during this period. Id. at ⁋ 4. Moreover, it is

important to note that busSTRUT cannot blame COVID-19 for its failure to diligently

conduct discovery prior to the October 4, 2019 motion to amend deadline because the

COVID-19 related shutdowns did not start until over five months later.

       busSTRUT’s lack of diligence is evident even in its filing of this motion. It is true

that Target agreed to refrain from claiming prejudice for the period between December 8,

2020 (when busSTRUT first proposed its motion to amend) and January 14, 2021 (when

the motion was ultimately filed).3 But busSTRUT has no explanation for the two-and-a-

half month delay between the Trankel deposition and December 8, 2020. busSTRUT’s

two-and-a-half month delay is further evidence that it did not act diligently to amend. See,

e.g., E.E.O.C. v. Exel Inc., 259 F.R.D. 652, 654-55 (N.D. Ga. 2008) (finding that the

plaintiff was not diligent because it waited for over two months between the deposition

when it discovered the new information and the filing of its motion to amend). busSTRUT

failed to act diligently and its motion should be denied.




3
 Rather than focusing on prejudice, Rule 16(b) analyses “focus in the first instance (and
usually solely) on the diligence of the party who sought modification of the order.”
Sherman, 532 F.3d at 717.
                                              5
       CASE 0:19-cv-00968-DSD-ECW Doc. 61 Filed 01/21/21 Page 6 of 11




       B.     busSTRUT’s Motion Should Also Be Denied Under Rule 16(b)(4)
              Because The Facts Underlying busSTRUT’s Purported Fraudulent
              Inducement Claim Are Not “Newly-Discovered” – busSTRUT Has
              Known These Facts for Years.

       busSTRUT claims that it learned for the “for the first time” during Mr. Trankel’s

deposition that Target never intended to enter into an exclusive agreement. Dkt. No. 56 at

13. It further suggests that it only recently learned that Target never could provide 12 week

lead time. Id. at 10. busSTRUT’s claims are demonstrably false.

       Although Mr. Trankel may have inartfully used the term              when answering

questions about the parties’ negotiations, there is not one shred of evidence in

Mr. Trankel’s deposition testimony that supports busSTRUT’s claim of newly-discovered

fraudulent intent – it is all legal argument. In any event, Target never intended or agreed

that the parties’ contract was “exclusive,”4 and busSTRUT has been fully aware of Target’s

position for several years. See Dkt. No. 1 at Exs. A-C. In a demand letter sent by

busSTRUT’s lawyers on April 11, 2018 – almost one full year before it filed its original

Complaint – busSTRUT acknowledged that Target understood the parties’ contract to be

nonexclusive. Ellingson Decl. Ex. A at 1 (April 11, 2018 demand letter) (“First, contrary

to Target’s agreement that busSTRUT would be its exclusive supplier for constructions

until December 31, 2019 and related representations, Target stated it intended to substitute

busSTRUT for another to-be-determined supplier for remodeling hundreds of ‘P-Fresh’




In fact, whether or not the contract is exclusive is going to be the primary issue argued
4

before Judge Doty at the summary judgment stage.


                                             6
       CASE 0:19-cv-00968-DSD-ECW Doc. 61 Filed 01/21/21 Page 7 of 11




Stores starting in July 2018 (referred to hereafter and among the parties as ‘Flight 5 and

Beyond’).”). Similarly, in correspondence sent by Target dated May 11, 2018 – again

almost one full year before busSTRUT commenced this action – Target reminded

busSTRUT that “Target never agreed that Supplier would be Target’s exclusive supplier

of any good or any service.” Ellingson Decl. Ex. B at 2. Simply put, busSTRUT did not

learn any new facts about Target’s intentions during Mr. Trankel’s deposition and in fact

knew Target’s intentions long before the October 4, 2019 deadline to amend.

       busSTRUT also cannot show any new facts relating to Target’s alleged promise of

12 week lead time.5 Although busSTRUT includes allegations about 12 week lead time in

its proposed Amended Complaint, it does not even purport to identify any “new” testimony

from Mr. Trankel about 12 week lead time that would support a fraudulent inducement

claim. See Dkt. No. 56. Therefore, Mr. Trankel’s testimony cannot be considered “new

evidence” for a fraud claim relating to 12 week lead time.

       Furthermore, busSTRUT has known since at least November 16, 2016 – more than

28 months before it filed its original Complaint –Target never had the ability to provide 12

week lead time.

                                                                     Ellingson Decl. Ex. C

(BUS_0028991).




5
 Whether or not the contract required Target to provide 12 week lead time will also be an
issue argued before Judge Doty at the summary judgment stage.
                                             7
       CASE 0:19-cv-00968-DSD-ECW Doc. 61 Filed 01/21/21 Page 8 of 11




                                                                      Id. busSTRUT itself

produced this email on December 4, 2019. Ellingson Decl. at ⁋ 10.

       In addition, in response to busSTRUT’s document requests, Target produced an

internal email dated March 21, 2018 and bates labeled TAR000241. Ellingson Decl. Ex.

D. In that email, a Target representative stated, “



                                            Id. Target produced this email to busSTRUT

almost one full year ago on January 27, 2020, and busSTRUT questioned Target employee

Kalen Graham about this document during his deposition on March 11, 2020. Ellingson

Decl. at ⁋⁋ 11-12. Even if Target were contractually required to provide 12 week lead time

– it is not – it is indisputable that busSTRUT knew Target could not provide 12 week lead

time long before the Trankel deposition, and long before the October 4, 2019 deadline to

amend. There is no newly discovered evidence and its motion should be denied.

       C.     Finally, busSTRUT’s Motion Should Be Denied Under Rule 15(a)
              Because Its Fraudulent Inducement Claim Fails as a Matter of Law.

       An amendment is considered futile under Rule 15(a) if the claim could not withstand

a motion to dismiss for failure to state a claim upon which relief can be granted. See, e.g.

Zutz v. Nelson, 601 F.3d 842, 850-51 (8th Cir. 2010). In order to properly state a claim for

fraud, a party must both meet the particularity requirements set forth in Rule 9(b) and plead

the “facts to support a plaintiff's actual and reasonable reliance on a misrepresentation” as

required by Minnesota common law.           Ikeri v. Sallie Mae, Inc., No. CV 13-1943

(DSD/JSM), 2014 WL 12599634, at *12 (D. Minn. Feb. 5, 2014) (citing Hoyt Props., Inc.


                                             8
       CASE 0:19-cv-00968-DSD-ECW Doc. 61 Filed 01/21/21 Page 9 of 11




v. Prod. Res. Grp., L.L.C., 736 N.W.2d 313, 320–21 (Minn. 2007)). Even assuming,

arguendo, that busSTRUT could show Rule 16 good cause, busSTRUT’s motion to amend

still fails because its proposed fraud claim is futile under Rule 15(a).

       In its Amended Complaint, busSTRUT alleges that it relied on Target’s

representations, but it fails to allege that its reliance was reasonable. See Dkt. No. 58 at ⁋

49 (“In short, Target made its false representations with the intention to induce busSTRUT

to act in reliance on them. And busSTRUT did so in entering the contract described

below.”); id. at ⁋ 132 (“Target’s false representations caused busSTRUT to act in reliance

thereon….”). busSTRUT cannot satisfy the heightened Rule 9(b) pleading standard with

vague allegations or blanket incorporation of its other allegations. See Champlaie v. BAC

Home Loans Servicing, LP, 706 F. Supp. 2d 1029, 1058 (E.D. Cal. 2009) (“Plaintiff's

shotgun incorporation of allegations by reference fails to provide the notice required by

Rule 9, and plaintiff's fraud claim is dismissed.”). Because busSTRUT has not pled with

any particularity that its reliance was reasonable, its fraudulent inducement claim is futile

and fails as a matter of law.

                                   IV. CONCLUSION

       In order to show the good cause required by Fed. R. Civ. P. Rule 16(b)(4) to amend

at this late stage of the lawsuit, busSTRUT was required to do more than come up with a

new legal theory. It was required to show diligence in its conduct of discovery or newly-

discovered evidence. Because busSTRUT has shown neither, and its new claim is futile,

its motion to amend should be denied.



                                              9
         CASE 0:19-cv-00968-DSD-ECW Doc. 61 Filed 01/21/21 Page 10 of 11




Dated: January 21, 2021                     WINTHROP & WEINSTINE, P.A.


                                            By: s/ Lisa B. Ellingson
                                               Matthew R. McBride, #0261981
                                               Quin C. Seiler, #0396699
                                               Lisa B. Ellingson, #0389458

                                            3500 Capella Tower
                                            225 South Sixth Street
                                            Minneapolis, MN 55402
                                            T: (612) 604-6400F: (612) 604-6800
                                            mmcbride@winthrop.com
                                            qseiler@winthrop.com
                                            lellingson@winthrop.com

                                            Attorneys for Defendant Target
                                            Corporation



21074539v7




                                       10
       CASE 0:19-cv-00968-DSD-ECW Doc. 61 Filed 01/21/21 Page 11 of 11




                             CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing Defendant’s Memorandum of Law in

Opposition to Plaintiff’s Motion for Leave to File Amended Complaint was electronically

filed this 21st day of January, 2021. Notice of this filing will be sent to all parties by

operation of the Court’s electronic filing system. Parties may access this filing thought the

Court’s system.

                                                  /s/ Lisa B. Ellingson
                                                  Lisa B. Ellingson




                                             11
